Appeal from a judgment of the Supreme Court (Williams, J.), entered March 12, 1991 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition based on documentary evidence.
We reject petitioner’s contention that because the disciplinary proceedings were commenced more than seven days after his restrictive confinement, the time limitations of 7 NYCRR 251-5.1 (a) were violated. The record shows that the extensions were timely requested and granted (see, 7 NYCRR 251-5.1 [a]; Matter of Agosto v Coughlin, 153 AD2d 1008). The adjournments, which occurred in order to locate the witnesses requested by petitioner and to await the videotape of the prison disturbance at issue, were authorized pursuant to the provisions of the regulation (see, Matter of McCoy v Leonardo, 175 AD2d 358). Petitioner’s remaining contentions have been reviewed and we agree with Supreme Court that they should be rejected as being without merit or unpreserved for review.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.